DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baud et al (US 2010/0291373) in view of Robinbrosse et al (US 5,024,878) and Gaskell et al (Liquid Injection MOCVD and ALD of ZrO2 using Zr-cyclopentadienyl precursors, submitted by Applicant in IDS filed 4/15/2020).
Baud discloses a process for making a friction component [0036] of composite material comprising densification of a fibrous preform of carbon yarns (step 10) [0038] by a matrix comprising a pyrocarbon and at least one ZrOxCy phase, where x is between 1 and 2 and y is between 0 and 1 [0043], the matrix being formed by chemical vapor infiltration (CVI) [0046] at least from a first gaseous precursor of pyrocarbon (step 14) (Fig. 1).
Baud does not disclose a second gaseous precursor comprising zirconium, said second precursor comprising an alcohol.
Robinbrosse discloses that a composite material with zirconia matrix may be deposited by CVI using a gaseous zirconium precursor, such as ZiCl4 (Col. 1, lines 5-10; Col. 2, lines 18-23). 
Gaskell discloses gaseous precursors for deposition of zirconia by CVD and ALD which are advantageous over ZiCl4 since ZiCl4 is a low volatility solid needing higher substrate temperatures and has the possibility of halide contamination. The gaseous precursor is an alcohol, modified by bonding the oxygen atom to a group of formula Zr-R3, wherein R may be selected from (MeCp or Cp) and Me (C1 carbon chain) (Abstract; p. 9095-9096). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the zirconia matrix phase in the process of 
Regarding Claims 2-9, Baud discloses a first densification cycle (step 14a) in which a first pyrocarbon matrix phase is formed; a second densification cycle (step 13”) in which the ZrOxCy phase is formed; and a third densification cycle (step 14b) in which a third pyrocarbon matrix phase is formed [0054] (Fig. 3); the ZrOxCy matrix may be formed simultaneously at different stages in the fabrication [0060]; the ZrOxCy phase may optionally be heat treated [0024]; [0026]-[0027]; the ZrOxCy phase is present in the final component in a mass content of 1-10 wt% [0030]; and the friction component is a brake disc [0036]. It would have been obvious that other alkoxide precursors with similar R groups suggested by Gaskell, such as C1-C3 carbon chains, would also be suitable for ALD or CVD deposition of zirconia (p. 9098, col. 1). 
Thus, claims 1-9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Baud, Robinbrosse, and Gaskell. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715